UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2191


JOSEPH CRUSSIAH,

                    Plaintiff - Appellant,

             v.

INOVA HEALTH SYSTEM,

                    Defendant - Appellee,

             and

MEDSTAR FAMILY CHOICE, INC.,

                    Intervenor.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:14-cv-04017-PX)


Submitted: April 26, 2017                                        Decided: May 5, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed in part, vacated in part, and remanded by unpublished per curiam opinion.


Joseph Crussiah, Appellant Pro Se. Kevin Francis DeTurris, BLANKINGSHIP &
KEITH, PC, Fairfax, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Joseph Crussiah appeals the district court’s order denying his motions to amend

the complaint, to transfer to state court, for joinder, and for a preliminary injunction.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The district

court’s denial of the motions to amend, to transfer, and for joinder are neither final orders

nor appealable interlocutory or collateral orders. Accordingly, we dismiss Crussiah’s

appeal of those rulings for lack of jurisdiction.

       The denial of Crussiah’s motion for a preliminary injunction is an appealable

interlocutory order. See 28 U.S.C. § 1292(a)(1) (2012); Dewhurst v. Century Aluminum

Co., 649 F.3d 287, 290-93 (4th Cir. 2011). In denying relief, the district court did not

make specific findings of fact, see Fed. R. Civ. P. 52(a)(2), nor did it mention the factors

set forth in Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).

Accordingly, we vacate the district court’s denial of preliminary injunctive relief and

remand so that those findings and factors may be addressed. We express no view on the

mertis of Crussiah’s motion.

       Finally, we deny Crussiah’s motions for declaratory relief, to exceed length

limitations, to file a flash drive, and for judicial notice. We deny as moot Crussiah’s

motion to expedite review. We dispense with oral argument because the facts and legal




                                              3
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                              DISMISSED IN PART,
                                                               VACATED IN PART,
                                                                 AND REMANDED




                                         4